·AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
 1
        '
                                                                                                                           FILED
                                                                                                                           OCT 2 6 2018
                                           UNITED STATES DISTRICT Corn r
                                                                                                                    CLEHI\, L. :::i :;:s7R,:� cou:�7
                                                SOUTHERN DISTRICT OF CALIFORNIA                                  SOUTHER1'j 0.5-:(i("T CF      c.�i..�·r;·,1,:..
                                                                                                                 RY                        ,4    :_ ::�     -�


                                                                                                                                           .
                   UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                      v.
                LUIS MIGUEL RAMIREZ-TAPIA(!)
                                                                                     Case Number:        3:18-CR-03382-MMA

                                                                                  Samuel L. Eilers
                                                                                  Defendant's Attorney
 REGISTRATION NO.                     68365051

 D -
 THE DEFENDANT:

 IZl     pleaded guilty to count(s)              One of the Information.
         was found guilty on count(s)
 D       after a plea of not guilty

 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


        Title and Section I Nature of Offense                                                                Count
        8:1326(A),(B) ·Attempted Reentry Of Removed Alien (Felony)                                           1




         The defendant is sentenced as provided in pages 2 through                 ---=2'--- of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D       The defendant has been found not guilty on count(s)

 D       Count(s)                                                                        dismissed on the motion of the United States.


 iZJ        Assessment: $100.00 waived



            JVTA Assessment*:$
  D
            *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

  IZJ       No fine                   D    Forfeiture pursuant to order filed                                                  , included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.




                                                                                   HON. MICHAEL M. ANELLO
                                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                            3:18-CR-03382-MMA
         '
, ,1,\0 245B (CASO Rev. 02/18) Judgment in a Criminal Case


  DEFENDANT:                   LUIS MIGUEL RAMIREZ-TAPIA(!)                                        Judgment - Page 2 of2
 CASE NUMBER:                  3: 18-CR-03382-MMA


                                                     IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   NINE (9) MONTHS




   D         Sentence imposed pursuant to Title 8 USC Section 1 326(b).
   [g]       The court makes the following recommendations to the Bureau of Prisons:
                 1.    INCARCERATION IN CA AS CLOSE TO SALINAS AS POSSIBLE TO FACILITATE
                       FAMILY VISITS.




   D         The defendant is remanded to the custody of the United States Marshal.


   D         The defendant shall surrender to the United States Marshal for this district:

             D    at                                             on

             D    as notified by the United States Marshal.


             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
   D
             Prisons:

             D    on or before

             D    as notified by the United States Marshal.

             D    as notified by the Probation or Pretrial Services Office.


                                                           RETURN

   I have executed this judgment as follows:

             Defendant delivered on



   at    ������
                                              , with a certified copy of this judgment.




                                                                      UNITED STATES MARSHAL




                                         By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:1 8-CR-03382-MMA
